UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1276


TIMOTHY REEVES,

                    Plaintiff - Appellant,

             v.

LEO E. GREEN, JR., Individually and in his official capacity as Justice of the
Circuit Court for Prince George’s County,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-00119-TDC)


Submitted: June 22, 2017                                          Decided: June 26, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Reeves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Reeves appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Reeves v. Green, No. 8:17-cv-00119-TDC (D. Md. Feb. 16, 2017). We deny

Reeves’ motion to amend the caption of his complaint. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2